Title: To Thomas Jefferson from Charles Douglas and Susan Douglas, 22 December 1801
From: Douglas, Charles Douglas and Susan
To: Jefferson, Thomas


          
            Sir
            St. Asaph Street Alexandria22 December 1801.
          
          Permit us, with our most respectful Compliments, to invite you to favor us with your company to dinner on Christmas Day—a bed attending your convenience.
          We are Sir Your most Affectionte. Servants
          
            Ch: & Sus: Douglas
          
          
            We have hopes of the company of Messrs. Randolph and Giles.
          
        